                             United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

MCAFEE, LLC                                       §
                                                  §
v.                                                §   Civil Action No. 4:19-CV-463
                                                  §   Judge Mazzant
JENNIFER E. KINNEY, et al.                        §
                                                  §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant Percy O. Tejeda’s Motion to Dismiss for Lack of

Personal Jurisdiction (Dkt. #30). Having considered the motion and the relevant pleadings, the

Court finds that Motion to Dismiss should be granted in part and denied in part.

                                       BACKGROUND

       Plaintiff McAfee, LLC filed suit against Defendants Jennifer E. Kinney (“Kinney”), Alan

P. Coe (“Coe”), Percy O. Tejeda (“Tejeda”) (collectively “Individual Defendants”), and Tanium,

Inc. (“Tanium”) after the Individual Defendants left their employment with Plaintiff to join

Plaintiff’s alleged competitor, Tanium. Tejeda was the first of the Individual Defendants to leave

Plaintiff and join Tanium.

       At all times during Tejeda’s employment with Plaintiff, Tejeda resided in California and

worked for Plaintiff in California. While working for Plaintiff, Tejeda signed an employment

agreement (“Tejeda’s Employment Agreement”). It contained the following relevant provisions:

       3. Confidential Information and McAfee Property
       During and after my McAfee employment, I will hold in strict confidence and not
       disclose or use any Confidential Information connected with McAfee business or
       the business of any McAfee’s suppliers, customers, employees, or contractors. . . .
       For purposes of this Agreement, Confidential Information includes, without
       limitation: . . . personnel information (e.g. organizational charts, employee lists,
       skill sets, employee health information, names, phone numbers, email addresses,
       personnel files, employee compensation except where the disclosure of such
       personnel information is permissible under local labor law such as the right of
       employees to discuss compensation and working conditions under the US National
       Labor Relations Act), and other non-public McAfee data and information of a
       similar nature.

       ...

       5. Non-Solicitation and Misappropriation of Trade Secrets
        . . . McAfee has a legitimate business interest in its continuing employment and
       customer relationships and in protecting those relationships from unlawful
       interference. Accordingly, I agree that during my employment and for twelve (12)
       months after my employment ends, I will not solicit, directly or indirectly, any
       employee to leave his/her employment with McAfee. During the twelve (12)
       months after my employment ends, this applies to any employees that were
       employed with McAfee as of my separation date from the Company and with whom
       I had business contact or about whom I had access to Confidential Information
       during my previous two years of employment with the Company prior to my
       separation.

(Dkt. #1, Exhibit 1 at pp. 20–21). Kinney had a substantially similar, if not identical, employment

agreement with Plaintiff.

       Now Tejeda, still residing in California, works for Tanium in California. After leaving

McAfee and while working for Tanium, Tejeda reached out by electronic communication, to

Kinney, who, at the time, lived and worked for Plaintiff in Texas. According to Plaintiff, these

communications were intended to induce Kinney to disclose Plaintiff’s confidential information

in violation of her employment agreement, to, in fact, obtain Plaintiff’s confidential information,

and to recruit Kinney to work for Tanium.

       On July 17, 2019, Tejeda filed the present motion to dismiss for lack of personal

jurisdiction (Dkt. #30). On July 31, 2019, Plaintiff filed its response to the motion (Dkt. #52). On

August 7, 2019, Tejeda filed his reply (Dkt. #59). No sur-reply was filed.

                                      LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(2) requires a court to dismiss a claim if the court

does not have personal jurisdiction over the defendant. FED. R. CIV. P. 12(b)(2). After a non–



                                                 2
resident defendant files a motion to dismiss for lack of personal jurisdiction, it is the plaintiff’s

burden to establish that in personam jurisdiction exists. Bullion v. Gillespie, 895 F.2d 213, 217

(5th Cir. 1990) (citing WNS, Inc. v. Farrow, 884 F.2d 200, 202 (5th Cir. 1989)).

         To satisfy that burden, the party seeking to invoke the court’s jurisdiction must “present

sufficient facts as to make out only a prima facie case supporting jurisdiction,” if a court rules on

a motion without an evidentiary hearing. Alpine View Co. v. Atlas Copco AB, 205 F.3d 208, 215

(5th Cir. 2000).1       When considering the motion to dismiss, “[a]llegations in [a] plaintiff’s

complaint are taken as true except to the extent that they are contradicted by defendant’s

affidavits.” Int’l Truck & Engine Corp. v. Quintana, 259 F. Supp. 2d 553, 557 (N.D. Tex. 2003)

(citing Wyatt v. Kaplan, 686 F.2d 276, 282–83 n.13 (5th Cir. 1982)); accord Black v. Acme Mkts.,

Inc., 564 F.2d 681, 683 n.3 (5th Cir. 1977). Further, “[a]ny genuine, material conflicts between

the facts established by the parties’ affidavits and other evidence are resolved in favor of plaintiff

for the purposes of determining whether a prima facie case exists.” Int’l Truck & Engine Corp,

259 F. Supp. 2d at 557 (citing Jones v. Petty-Ray Geophysical Geosource, Inc., 954 F.2d 161, 1067

(5th Cir. 1992)). However, if a court holds an evidentiary hearing, a plaintiff “must establish

jurisdiction by a preponderance of the admissible evidence.” In re Chinese Manufactured Drywall

Prods. Liab. Lit., 742 F.3d 576, 585 (5th Cir. 2014) (citing Walk Haydel & Assocs., Inc. v. Coastal

Power Prod. Co., 517 F.3d 235, 241–42 (5th Cir. 2008)).

         A court conducts a two–step inquiry when a defendant challenges personal jurisdiction.

Ham v. La Cinega Music Co., 4 F.3d 413, 415 (5th Cir. 1993). First, absent a controlling federal

statute regarding service of process, the court must determine whether the forum state’s long–arm



1
 The Court held a hearing on Plaintiff’s request to enter a preliminary injunction, and not on the present motion to
dismiss. It does not appear that either party requests the Court to hold Plaintiff to a standard higher than a prima facie
showing.

                                                            3
statute confers personal jurisdiction over the defendant. Id. And second, the court establishes

whether the exercise of jurisdiction is consistent with due process under the United States

Constitution.

           The Texas long–arm statute confers jurisdiction to the limits of due process under the

Constitution. Command–Aire Corp. v. Ont. Mech. Sales and Serv. Inc., 963 F.2d 90, 93 (5th Cir.

1992). Therefore, the sole inquiry that remains is whether personal jurisdiction offends or

comports with federal constitutional guarantees. Bullion, 895 F.2d at 216. The Due Process

Clause permits the exercise of personal jurisdiction over a non–resident defendant when the

defendant has established minimum contacts with the forum state “such that maintenance of the

suit does not offend traditional notions of fair play and substantial justice.” Int’l Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945). Minimum contacts with a forum state can be satisfied by

contacts that give rise to either general jurisdiction or specific jurisdiction. Wilson v. Belin, 20

F.3d 644, 647 (5th Cir. 1994).

                                              ANALYSIS

           Tejeda contends that the Court should dismiss Plaintiff’s claims against Tejeda pursuant to

Federal Rule of Civil Procedure 12(b)(2) because he is not subject to personal jurisdiction in Texas.

Plaintiff maintains that Tejeda waived his objection to personal jurisdiction. Further, Plaintiff

argues that even if Tejeda did not waive the objection, that he is subject to personal jurisdiction in

Texas. The Court first addresses waiver and then turns to the merits of the jurisdictional challenge.

      I.      Waiver

           Plaintiff argues that Tejeda waived his ability to assert a personal jurisdiction defense in

this case by seeking affirmative relief with the Court. Tejeda vehemently contests this argument.




                                                    4
        Federal Rule of Civil Procedure 12(h)(1) “advises a litigant to exercise great diligence in

challenging personal jurisdiction, venue, or service of process.” Golden v. Cox Furniture Mfg.

Co. Inc., 683 F.2d 115, 118 (5th Cir. 1982). “A motion asserting any of [the 12(b)] defenses must

be made before pleading if a responsive pleading is allowed.” FED. R. CIV. P. 12(b). Additionally,

under Federal Rule of Civil Procedure 12(h)(1), “[a] party waives any defense listed in rule

12(b)(2)–(5) by . . . omitting it from a motion in the circumstances described in Rule

12(g)(2).” FED. R. CIV. P. 12(h)(1)(A). Federal Rule of Civil Procedure 12(g) provides that “a

party that makes a motion under this rule must not make another motion under this rule raising a

defense or objection that was available to the party but omitted from its earlier motion.” FED. R.

CIV. P. 12(g)(2).

        The Court agrees with Tejeda. Tejeda has made clear that he was not consenting to the

Court’s jurisdiction. The agreed motion to modify, which Plaintiff contends is Tejeda’s first

affirmative action, explicitly states that “[a]ny objections to jurisdiction and venue may be

subsequently raised by the parties in due course of this case.” (Dkt. #19 at p. 3). The Court granted

the motion, finding that “any objections to jurisdiction or venue that may be raised by any party

are fully preserved and are not in any way affected or waived by the Agreed Motion or this Order.

Any objections to jurisdiction and venue may be subsequently raised by the parties and will be

addressed by the Court in the due course of this case.” (Dkt. #20 at p. 3) (emphasis added).

Further, Plaintiff filed its answer timely, but did so subject to his jurisdictional challenge

(Dkt. #25).

        Moreover, participation in expedited discovery, which Plainitff moved for and the Court

granted, and participating in the preliminary injunction hearing, after filing his motion to dismiss

for lack of personal jurisdiction, do not indicate to the Court that Tejeda intends to litigate this case



                                                   5
on the merits as opposed to challenging the Court’s jurisdiction to hear the case. See Navico, Inc.

v. Garmin Int’l, Inc., No. 2:16-cv-190, Dkt. #163 (E.D. Tex. July 11, 2017) (citing Infogation

Corp. v. HTC Corp., No. 16-CV-01902-H-JLB, 2017 WL 2869717, at *1 (S.D. Cal. July 5, 2017);

Restoration Hardware, Inc. v. Haynes Furniture Co., No. 16 C 10665, 2017 WL 2152438, at *2

(N.D. Ill. May 17, 2017) (“Defendants gave every indication to Plaintiffs and this Court that they

were defending the case on the merits here . . . [and therefore] waived and/or forfeited their

argument that venue is improper . . . .”)).

           This case is in its infancy—having been filed only two months ago (Dkt. #1), Tejeda

properly preserved his objection in his first actions with the Court (Dkt. #19; Dkt. #20; Dkt. #25),

and Tejeda timely raised his objection, only two days after he filed his answer subject to his

jurisdictional challenge (Dkt. #30). The Court finds that Tejeda did not waive his challenge to

personal jurisdiction.

     II.      Merits

           In this case, Plaintiff asserts that the Court can exercise personal jurisdiction over Tejeda

using specific jurisdiction and does not argue that general jurisdiction exists in this case.

           Specific jurisdiction is proper when the plaintiff alleges a cause of action that grows out of

or relates to a contact between the defendant and the forum state. Helicopteros Nacionales de

Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984). For the Court to exercise specific

jurisdiction, the Court must determine “(1) whether the defendant has . . . purposely directed its

activities toward the forum state or purposely availed itself of the privileges of conducting

activities there; (2) whether the plaintiff’s cause of action arises out of or results from the

defendant’s forum-related contacts; and (3) whether the exercise of personal jurisdiction is fair and




                                                     6
reasonable.” Nuovo Pignone, SpA v. STORMAN ASIA M/V, 310 F.3d 374, 378 (5th Cir. 2002)

(citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985)).

       Defendants who “‘reach out beyond one state’ and create continuing relationships and

obligations with citizens of another state are subject to regulation and sanctions in the other state

for consequences of their actions.” Burger King, 471 U.S. at 475 (citing Travelers Health Assoc.

v. Virginia, 339 U.S. 643, 647 (1950)). Establishing a defendant’s minimum contacts with the

forum state requires contacts that are more than “random, fortuitous, or attenuated, or of the

unilateral activity of another party or third person.” Id.

       “If the plaintiff successfully satisfies the first two prongs, the burden shifts to the defendant

to defeat jurisdiction by showing that its exercise would be unfair or unreasonable.” Seiferth v.

Helicopteros Atuneros, Inc., 472 F.3d 266, 271 (5th Cir. 2006). As such, the Court will address

the first two prongs, and then address the third.

               1. Whether Plaintiff’s Causes of Action Arise Out of Defendant’s Forum-
                  Related Contacts

       Plaintiff filed suit against Tejeda alleging misappropriation of trade secrets under both 18

U.S.C. § 1836 and the Texas Uniform Trade Secrets Act, breach of contract, tortious interference

with contract, aiding and abetting breach of fiduciary duty, and conspiracy to misappropriate trade

secrets, tortiously interfere with contracts, and breach of fiduciary duties (Dkt. #1). “A plaintiff

bringing multiple claims that arise out of different forum contacts of the defendant must establish

specific jurisdiction for each claim.” Id. at 274. However, courts may determine whether specific

jurisdiction over distinct causes of action collectively where the claims are based on the same set

of contacts. See Weatherford v. Ecker, No. 6:12-cv-034-C, 2012 WL 12894137, at *2 (N.D. Tex.

Aug. 23, 2012) (discussing distinct causes of action collectively in deciding specific jurisdiction).




                                                    7
As such, the Court will address whether personal jurisdiction over Plaintiffs’ distinct causes of

action or collectively, where appropriate.

                       a. Breach of Contract

       Relevant to the current motion, the basis for Plaintiff’s breach of contract claim against

Tejeda is that during Tejeda’s employment with Plaintiff, he entered into an employment

agreement, which contained a non-solicitation provision. After Tejeda left Plaintiff to work for

Tanium, he began contacting Kinney to recruit her from Plaintiff to Tanium, in violation of this

provision. In doing so, he reached into Texas by sending over 100 text messages and placing

twenty-five phone calls to Kinney, whom he knew worked and resided in Texas.

       Generally, when courts analyze whether there is personal jurisdiction over a breach of

contract claims, courts set out to determine whether the contract has created a “‘substantial

connection’ with the forum.” S&D Trading Acad., LLC v. AAFIS, Inc., 494 F. Supp. 2d 558, 565

(S.D. Tex. 2007) (quotations omitted). However, the parties here do not appear to argue that the

contract itself creates a substantial connection with the forum. Plaintiff’s allegation for breach of

contract is based on a contract between Tejeda, a California resident, and Plaintiff, a California

LLC, that was formed in California, executed in California, and performed in California. There

can be no suggestion that this creates any connection with Texas.

       Here, however, Plaintiff asserts that the alleged breach is what occurred in Texas. Plaintiff

suggests that this case is most like Aerotech Holdings, Inc v. Alliance Engineering, LLC and Leap

Wireless International, Inc v. Metro PCS Communications, Inc.., “cases in which it was alleged

that the defendant reached into Texas for the purpose of obtaining trade secrets, and in which the

Court found sufficient grounds to exercise specific jurisdiction. (Dkt. #52 at p. 16). Plaintiff

could be correct that these cases may be analogous for its trade secret claims, but this is an analysis



                                                  8
of its breach of contract claims against Tejeda. While there are a variety of causes of action

asserted in these cases, there are no claims for breach of contract asserted in either of the cited

cases. See generally Aerotech Holdings, Inc. v. Alliance Eng’g, LLC, 650 F. Supp. 2d 594 (N.D.

Tex. 2009); Leap Wireless Int’l, Inc. v. MetroPCS Commc’ns, Inc., No. 2:06-cv-240, 2007 WL

541428 (E.D. Tex. Feb. 14, 2007). Thus, the Court finds these cases unavailing to establish

minimum contracts for Plaintiff’s breach of contract claim.

       Plaintiff additionally argues that the Court can properly assert personal jurisdiction over

Tejeda because the effect of his actions would be felt in Texas. According to Plaintiff, because

Kinney worked for Plaintiff in Plano, Texas the effect of losing her to Tanium would be felt in

Plano, Texas. Thus, Plaintiff asserts that the Court can exercise personal jurisdiction using the

“effects test” found in Calder v. Jones.

       Generally, the “effects test” is used when the defendant has committed a tort or caused

tortious injury; however, the Fifth Circuit allows courts to look to the “effects test” for any act that

was seriously harmful. See Guirdy v. U.S. Tobacco Co., Inc., 188 F.3d 619, 628 (5th Cir. 1999)

(citations omitted). As explained by the Fifth Circuit,

       [w]hen a nonresident defendant commits a tort within the state, or an act outside
       the state that causes tortious injury within the state, that tortious conduct amounts
       to sufficient minimum contacts with the state by the defendant to constitutionally
       permit courts within that state, including federal courts, to exercise personal
       adjudicative jurisdiction over the tortfeasor and the causes of actions arising from
       its offenses or quasi-offenses. Even an act done outside the state that has
       consequences or effects within the state will suffice as a basis for jurisdiction in a
       suit arising from those consequences if the effects are seriously harmful and were
       intended or highly likely to follow from the nonresident defendant’s conduct.

Id. Here, Plainitff made no attempt to demonstrate that losing Kinney was seriously harmful to

Plaintiff. Because allegedly breaching a contract is not a tort, and Plaintiff did not argue that it

was an act that was seriously harmful, the Court finds the “effects test” inapplicable in this case.



                                                   9
         Even if the Court did apply the effects test,

         [t]he [effects test] do[es] not replace the need for minimum contacts, but instead
         are to be assessed as part of the minimum contacts analysis. Panda Brandywine
         Corp. v. Potomac Elec. Power Co., 253 F.3d 865, 869 (5th Cir. 2001). A plaintiff
         must also show conduct by the nonresident defendant that invoked the benefits and
         protections of the state or otherwise purposefully directed towards a state resident.
         Mullins v. TestAmerica, Inc., 564 F.3d 386, 398 (5th Cir. 2009).

Aerotech Holdings, 650 F. Supp. 2d at 599–600. As such, the Court will only look to any “effect”

of the alleged breach of contract as part of the contacts analysis. However, Plaintiff has not met

its burden to demonstrate how the fact that Tejeda reached out through electronic communication

from California to Kinney in Texas, an alleged violation of his California contract, would create a

substantial connection with Texas to establish minimum contacts. With nothing other than the

possible effect of a breach of contract—and a breach that Plaintiff failed to show was seriously

harmful at that—being felt in Texas, the Court cannot properly exercise personal jurisdiction over

Tejeda on Plaintiff’s claim for breach of contract.

                           b. Misappropriation of Trade Secrets, Tortious Interference, Aiding
                              and Abetting, and Conspiracy

         Relevant to this motion, Plaintiff alleges that Tejeda, as a former employee of Plaintiff and

former supervisor of Kinney, knew that she had executed an employment agreement that contained

an obligation to maintain the confidentiality of Plaintiff’s proprietary information. According to

Plaintiff, despite knowledge of Kinney’s agreement, Tejeda induced Kinney to violate this

agreement. In so doing, Plaintiff maintains that Tejeda reached into Texas by sending text

messages to Kinney, with knowledge that Kinney lived and worked in Texas, to obtain confidential

information, including operations and personnel information.2 Kinney in turn provided Tejeda


2
 The Court makes the distinction that there are over a hundred text messages in this case, but in this section, the Court
only discusses the text messages that are related to Tejeda’s alleged attempts to induce Kinney into violating her
confidentiality obligations, as opposed to text messages relating to alleged solicitation. (Dkt. #30, Exhibit 1 at pp. 6–
8).

                                                          10
with personnel information.3 Tejeda responds that courts are reluctant to find jurisdiction based

on electronic communications and that minimum contacts need to be with the state and not a

resident of the state.

         The Fifth Circuit has explained that in “other cases . . . mere communications or

negotiations with a resident of the forum state were not enough to subject non-resident defendants

to the forum state’s jurisdiction,” but “‘[w]hen the actual content of communications with a forum

gives rise to intentional tort causes of action, this alone constitutes personal availment.’” Lewis v.

Fresne, 252 F.3d 352, 359 (5th Cir. 2001) (quoting Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208,

213 (5th Cir. 1999)); see also Nat’l Oil Well Varco, L.P. v. Sadagopan, No. H-16-2261, 2017 WL

2957908, at *5 (S.D. Tex. July 11, 2017) (holding the same to be true with electronic

communications); Seisa Med. Inc. v. Asia Capital Advisor, Ltd., EP-18-cv-79-KC, 2018 WL

5020226, at *9–10 (W.D. Tex. Sept. 20, 2018) (finding personal jurisdiction over a tortious

interference claim when the defendant’s action were directed toward Texas and the effect of the

tort was felt in Texas). In the present case, the text messages Tejeda sent to Kinney are the basis

of Plaintiff’s intentional torts of misappropriation of trade secrets, tortious interference with

contract, aiding and abetting breach of fiduciary duty, and the conspiracy claim that accompany

these causes of action. It is important to note that Tejeda initiated many of the text conversations,

was an active participant in the text conversation he did not initiate, and, at all times during these

conversations knew Kinney lived and worked in Texas.4 See Trois v. Apple Tree Auction Ctr.,

Inc., 882 F.3d 485, 491–492 (5th Cir. 2018). Accordingly, the contacts are neither random nor




3
  In the briefing concerning the motion to dismiss, Plaintiff asserts that this conduct is, at least in part, the basis for
Plaintiff’s misappropriation claim against Tejeda. At this stage, the Court accepts Plaintiff’s allegations regarding the
basis of its own claims.
4
  The Court acknowledges that Tejeda stated in his affidavit that he did not know if Kinney was in Texas when she
received the text messages, but in his deposition, he stated that he knew she lived in Texas and worked in Texas.

                                                           11
fortuitous, Tejeda reached out into Texas and the contacts arise out of the causes of action. Thus,

the contacts are sufficient to meet the first two prongs of the jurisdictional analysis.

                2. Whether the Exercise of Personal Jurisdiction is Fair and Reasonable

        Since the Court has concluded that Defendants have sufficient minimum contacts with the

State of Texas as to Plaintiff’s claims for misappropriation of trade secrets, tortious interference

with contract, aiding and abetting breach of fiduciary duty, and the conspiracy claim that

accompanies these causes of action, the Court must now determine if its assumption of jurisdiction

would offend traditional notions of fair play and substantial justice. Int’l Shoe, 326 U.S. at 316.

Where, as here, minimum contacts are established, a nonresident defendant must make a

“compelling case” against the exercise of personal jurisdiction. See Wien Air Alaska, 195 F.3d at

215 (citing Burger King, 471 U.S. at 477). Among the relevant factors to be considered by the

court in making this determination are: (1) the burden on the defendant in having to litigate in the

forum; (2) the plaintiff’s interests in convenient and effective relief; (3) the forum state’s interest

in the lawsuit; (4) the judicial system’s interest in efficient resolution of controversies; and (5) the

state’s shared interest in furthering fundamental social policies. Burger King, 471 U.S. at 477. “It

is rare to say the assertion of jurisdiction is unfair after minimum contacts have been shown.”

McFadin v. Gerber, 587 F.3d 753, 760 (5th Cir. 2009) (quoting Wien Air Alaska, 195 F.3d at 215).

        Tejeda has failed to make a “compelling case” against the exercise of personal jurisdiction.

His only argument is that, as a California resident, Tejeda should not be forced to travel to Texas

to litigate claims based on actions he made while in California. However, although unrelated to

the causes of action in this case, Tejeda has made several trips to Texas for work and has not

demonstrated why litigating here would impose a significant burden on him. By actively reaching

into Texas on several occasions, Tejeda should have reasonably foreseen that that he could be



                                                  12
haled into Texas for his alleged tortious actions. See TransFirst Holdings v, Phillips, No. 3:06-

cv-2303, 2007 WL 631276, at *6 (N.D. Tex. Mar. 1, 2007).

       Conversely, Plaintiff has “a strong interest in securing convenient and effective relief.” See

In re Norplant Contraceptive, 886 F. Supp. 586, 591 (E.D. Tex. 1995). Tejeda purposefully

interjected himself into this forum when he sent several text messages to Kinney, knowing she

lived and worked in Texas allegedly misappropriating trade secrets, tortiously interfering with

Kinney’s contract with Plaintiff, aiding and abetting Kinney to breach her fiduciary duty to

Plaintiff, and conspiring to commit all these actions. The State of Texas has a strong interest in

protecting the alleged tortious interference with a contract that was formed in Texas, with at least

one Texas resident, and when the effect of that tort will be felt by a company in its Plano, Texas

office and misappropriation of trade secrets, when the act of misappropriation took place in part

in Texas. Finally, Texas will provide a convenient forum for the adjudication of this case, allowing

this claim to be litigated with other claims arising out of the same alleged conspiracy. As such,

the exercise of jurisdiction over Tejeda by this Court would not offend traditional notions of fair

play and substantial justice.

       The Court finds that it has personal jurisdiction over Tejeda as to Plaintiff’s causes of action

for misappropriation of trade secrets under both 18 U.S.C. § 1836 and the Texas Uniform Trade

Secrets Act, tortious interference with contract, aiding and abetting breach of fiduciary duty, and

conspiracy to misappropriate trade secrets, tortiously interfere with contracts, and breach of

fiduciary duties.

                                         CONCLUSION

It is therefore ORDERED that Defendant Percy O. Tejeda’s Motion to Dismiss for Lack

of Personal Jurisdiction (Dkt. #30) is hereby GRANTED in part and DENIED in part.



                                                 13
.


           It is further ORDERED that Plaintiff’s claims against Defendant Percy O. Tejeda for

    breach of contract are hereby DISMISSED without prejudice.

          SIGNED this 29th day of August, 2019.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                 14
